Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00694-CR

                                    Rene DE LA CERDA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR5361
                      Honorable Kevin M. O’Connell, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is permanently ABATED.
Our order dated January 27, 2017 is WITHDRAWN.

       SIGNED July 19, 2017.


                                               _________________________________
                                               Rebeca C. Martinez, Justice